Reserving the question whether the next of kin may recover their shares from the administrator "in chancery only," the decree appealed from is affirmed, for the reasons stated in the opinion of the late and venerable jurist, Vice-Chancellor John H. Backes, as vice-ordinary, and reported in 116 N.J. Eq. 259.
With the stated reservation the decree is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 83